Citation Nr: 0631437	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-00 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
to November 1954. This matter is to the Board of Veterans' 
Appeals (Board) from a July 2001 decision of the Winston-
Salem Department of Veterans Affairs (VA) Regional Office 
(RO). In April 2002, a hearing was held before a Decision 
Review Officer (DRO) at the RO. In August 2003, a Travel 
Board hearing was held before the undersigned. 

In October 2005, the Board denied the veteran's claim for 
psychiatric disability, characterized as generalized anxiety 
disorder. The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In April 2006, the Court issued a decision that remanded the 
veteran's claim to the Board, pursuant to the VA Secretary's 
March 2006 motion, for readjudication and the issuance of a 
new decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the record, the Board finds that a 
remand of this matter is required to comply with the Court's 
order.

By way of historical background, the Board notes that the 
veteran's service medical records, including a September 1953 
pre-induction examination report, show that he complained of 
nervousness. He furnished letters from private physicians 
indicating a history of, and treatment for, blackout spells, 
dizziness, choking sensations, marked generalized weakness, 
extreme palpitation, attacks of tachycardia and asthenic 
reaction during the three years prior to enlistment. The 
September 1953 examiner reported that the veteran appeared to 
be at ease during the examination, and the stress of 
induction had not caused an anxiety attack. The diagnosis was 
anxiety psychoneurosis, and the veteran was given a 
psychiatric clearance for trial induction. It was noted that 
he would be placed on profile for the pre-existing 
disability.  Thereafter, the veteran's service medical 
records show numerous diagnoses and treatment during service 
for psychogenic asthenic reaction and anxiety reaction with 
asthenia. A November 1954 separation examination report shows 
a diagnosis of chronic anxiety reaction with recurrent 
episodes manifested by asthenia, tachycardia, shortness of 
breath, ideational thinking, and schizoid tendencies as a 
protection from anxiety. The examiner noted that the 
psychiatric disorder pre-existed service, and the degree of 
impairment to the veteran's service was severe. Service 
records indicate the veteran was separated from service "for 
a physical disability which existed prior to entry on active 
service."

Post-service medical evidence shows that the veteran was 
hospitalized for chronic anxiety reaction, with 
predisposition of long standing character difficulties from 
December 1960 to June 1961.  Subsequent post-service 
treatment records show that the veteran received treatment 
for anxiety disorder, panic disorder and major depression. 

A VA psychiatrist examined the veteran in August 2004.  After 
reviewing the veteran's claims files, the VA psychiatrist 
opined that the veteran's generalized anxiety disorder and 
panic disorder with agoraphobia was present prior to the 
veteran's service. The VA psychiatrist further opined that 
although the stress experienced by the veteran in service 
exacerbated his anxiety symptoms, his subsequent discharge 
allowed his symptoms to abate somewhat and his subsequent 
episodes of severe symptomatic periods were related to 
ongoing stressors that occurred at that time, and are not 
related to any permanent or lasting damage that the veteran 
had endured while in service.

In an October 2005 decision, the Board found that service 
connection was not warranted for a psychiatric disability, 
characterized as generalized anxiety disorder.  The veteran 
appealed this decision.

The March 2006 VA Secretary's motion essentially found that 
the Board limited its discussion to anxiety disorder, and 
failed to consider whether the veteran was entitled to 
service connection for major depression. 
In a July 2003 medical report, a former VA psychologist (who 
had treated the veteran at a VA medical center as recently as 
August 2002, but had since entered private practice) noted 
that the veteran has a long-standing history of depression, 
anxiety, and panic attacks dating back to the 1950s. 
Currently, the diagnosis was chronic major depression, and 
the psychologist reported that "[i]n my medical opinion it is 
as likely as not that the . . . diagnosed conditions were 
related to the [veteran's] military service."  In a June 2004 
treatment summary, the same psychologist again noted that the 
veteran has a history of depression, anxiety, and panic 
attacks "dating back to the 1960's." The current diagnosis 
was chronic major depression.  In a November 2004 letter, the 
psychologist again reported that he was treating the veteran 
on an outpatient basis, and had done so for a number of 
years. He reported that he initially treated the veteran as a 
staff psychologist at a VA medical facility "where I had 
access to [the veteran's] VA medical records." The 
psychologist noted that the veteran continued to require 
treatment for chronic and severe major depression, and the 
psychologist expressly opined, "[I]t is clear that [the 
veteran's] psychiatric disorder is related to his military 
service and was exacerbated by his time in the military."

While the veteran's psychologist stated that he used to work 
in a VA facility where he had access to the veteran's VA 
treatment records, the Board notes that there is no 
indication that his opinions were rendered following a review 
of all pertinent records, to include service records. The 
development of facts includes a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board is of the opinion that further development is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claim 
pertaining to service connection for major depression.  
Specifically, a VA examination and etiology opinion is 
necessary in this case. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award. 
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. Inasmuch as the case is being remanded 
anyway, there is an opportunity to provide the veteran notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Consequently, the case is REMANDED to the RO for the 
following:

1.  With respect to the claim for service 
connection for a psychiatric disability, 
the RO should provide the veteran notice 
regarding the rating of such disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He 
should have an opportunity to respond.

2.  The RO should then arrange for the 
veteran to undergo an examination by a 
psychiatrist to determine the presence 
and likely etiology of any current major 
depression. The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear. His claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished. All 
clinical findings should be reported in 
detail.

If major depression is diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether 
it is at least as likely as not (a 50% or 
better probability) that such disability 
was incurred or aggravated during the 
veteran's military service.  The examiner 
should explain the rationale for all 
opinions expressed and reconcile all 
opinions (and specifically any opinion 
that the veteran does not have a current 
diagnosis of major depression and/or that 
such disability was not incurred or 
aggravated in service) with those 
provided by the veteran's private 
psychologist in July 2003 and November 
2004. 

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a psychiatric disability 
in light of all applicable evidence and 
in light of all pertinent legal 
authority.  If the benefit sought on 
appeal remains denied, an appropriate 
Supplemental Statement of the Case must 
be furnished and the veteran must have 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


